Citation Nr: 0633757	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-33 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for brain atrophy and 
dementia as a residual of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1992 to 
May 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office, which denied the veteran entitlement to 
service connections for brain atrophy and dementia due to a 
head injury.

During the course of the appeal, the veteran relocated to 
Georgia, and her claims file has been transferred to the 
jurisdiction of the Atlanta, Georgia Regional Office (RO). 

 
FINDING OF FACT

Notwithstanding medical data on file denoting the presence of 
disablement due to cerebellar atrophy subsequent to service, 
competent evidence of a nexus between the foregoing and the 
veteran's period of service or any event thereof is lacking.


CONCLUSION OF LAW

Brain atrophy and dementia were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in an August 2002; a rating 
decision in November 2002; and a statement of the case in 
July 2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2004 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has associated with the claims file VA and 
private treatment records, and a report of VA medical 
examination provided to the veteran subsequent to service.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Merits of the Claim

The veteran maintains in statements on file that she has 
brain atrophy and dementia as a result of head injuries 
sustained in motor vehicle accidents in service.  She has 
specifically contended that she was given a CT scan and 
diagnosed with brain atrophy with some dementia as a result 
of her claimed head injury.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

With respect to the veteran's contentions, her service 
medical records show that she was involved in motor vehicle 
accidents in November 1999 and February 2000 with resulting 
neck and low back injuries.  She was also evaluated and 
treated for headaches that were noted to be chronic in nature 
following the February 2000 accident.  It was noted as a 
diagnosis in April 2001 that these were tension related 
headaches with normal neurological evaluation.  
Significantly, none of the contemporaneous records show 
complaints or findings referable to a head injury related to 
these events or to any other incident in service.  On the 
veteran's May 2000 medical examination for service 
separation, no pertinent abnormalities suggestive of head 
trauma were shown.

Post service the veteran was examined by VA in June 2002.  On 
this examination she related that she sustained cervical and 
low back pain as a result of the motor vehicle accidents 
experienced in service.  She did not describe any related 
head trauma and examination of the head, eyes, ears, nose, 
and throat found no abnormalities.  A CT scan of the 
veteran's head in July 2002, however, was interpreted to 
reveal minor cerebellar atrophy.  A subsequent CT scan in 
December 2003 was negative for focal acute abnormalities.

While post service medical documentation reflects clinical 
findings of minor cerebellar atrophy, there is no competent 
(medical) evidence that this disorder was manifested in 
service or that it is related to service, to include the 
motor vehicle accidents therein.  Rather, it is only the 
veteran that voices an opinion about the relationship between 
her post service cerebellar atrophy, and her period of 
service, and the record does not reflect that the veteran has 
the requisite medical background or training so as to render 
her opinion as to questions of medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

To the extent that veteran in statements on file asserts that 
a doctor told her that she has a deficiency of the brain or 
mind due to head trauma, the Board again observes that the 
service medical records are negative for documentation of 
head trauma.  Furthermore what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In the absence of a showing of inservice treatment for head 
trauma and or residuals thereof, let alone inservice head 
trauma and a nexus to a current cerebellar abnormality, the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Accordingly, the appeal must be 
denied.  In reaching this decision the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b).  However, as the 
preponderance of the evidence is against the veteran's claim, 
that statue is not for application. 


ORDER

Service connection for brain atrophy and dementia as a 
residual of a head injury is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


